            Case 8:19-cr-00200-TDC Document 43 Filed 08/08/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                     *

v.                                           *        Crim. No. TDC-19-200

ERIC EOIN MARQUES                            *

*      *       *    *    *    *    *    *    *   *    *   *                               *
             MOTION FOR LEAVE TO AMEND, SUPPLEMENT, WITHDRAW
                        OR FILE ADDITIONAL MOTIONS

       Defendant, Eric Eoin Marques (hereinafter “Mr. Marques”), by and through his

undersigned counsel, James Wyda, Federal Public Defender for the District of Maryland, and

Brendan A. Hurson and Maggie Grace, Assistant Federal Public Defenders, moves this Honorable

Court for leave to amend, supplement, withdraw or file additional motions. In support of this

Motion, Mr. Marques states as follows:

       1.       Mr. Marques is charged by indictment with Conspiracy to Advertise Child

Pornography in violation of 18 U.S.C. § 2251(d)(1)(A) and (e) (count 1), Conspiracy to Distribute

Child Pornography in violation of 18 U.S.C. § 2252A(a)(2) and (b)(1) (count 2), Advertising Child

Pornography in violation of 18 U.S.C. § 2251(d)(1)(A) and (e) (count 3), and Distribution of Child

Pornography in violation of 18 U.S.C. § 2252A(a)(2) and (b)(1) (count 4). Indictment, 1-5

(CM/ECF # 29).

       2.      Contemporaneous with the filing of this Motion, Mr. Marques files, under seal, an

Omnibus Motion to Suppress.

       3.       As noted throughout Mr. Marques’ Omnibus Motion to Suppress, additional

discovery is forthcoming from the government. To that end, on August 1, 2019, Mr. Marques filed

a Consent Motion to Extend the Motions Deadline and Toll the Speedy Trial Act. See Consent
            Case 8:19-cr-00200-TDC Document 43 Filed 08/08/19 Page 2 of 3



Motion for Extension of Time to File Motions and Toll Speedy Trial Act (CM/ECF # 40). That

Motion remains outstanding and the existing Motions Deadline remains today, August 8, 2019.

For the reasons noted in that filing, Mr. Marques maintains that additional time (until February 1,

2020) is needed to properly investigate motions and resolve likely discovery disputes. However,

he files today the Omnibus Motion to Suppress out of an abundance of caution and also files this

additional motion seeking permission to amend, supplement, withdraw, or file additional motions.

       4.       Accordingly, counsel request leave to file any additional motions that may prove

appropriate to the content of any information received by the government, whether or not such

motion is mandatory under Rule 12(b)(3).

       5.       In addition, Mr. Marques requests leave to amend or supplement the Omnibus

Motion to Suppress, as well as to withdraw any motion if the relief requested in such motion is no

longer desired or appropriate.

       WHEREFORE, Mr. Marques requests that this Honorable Court allow him to amend,

supplement, withdraw, or file additional motions as necessary.

                                      Respectfully submitted,

                                      JAMES WYDA
                                      Federal Public Defender for the District
                                      of Maryland

                                                    /s/
                                      Brendan A. Hurson (#28179)
                                      Maggie Grace (#29905)
                                      Assistant Federal Public Defenders
                                      100 South Charles Street
                                      Tower II, 9th Floor
                                      Baltimore, Maryland 21201
                                      (410) 962-3962 (phone)
                                      (410) 962-0872 (fax)
                                      Email: brendan_hurson@fd.org; maggie_grace@fd.org
         Case 8:19-cr-00200-TDC Document 43 Filed 08/08/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, a copy of the foregoing was filed via CM/ECF,
which automatically sends notice of such filing to all parties in this matter, including:


       Tom Sullivan, AUSA
       Kristi O’Malley, AUSA
       Ralph Paradiso, AUSA
       Keith Becker, AUSA
       United States Attorney’s Office
       6500 Cherrywood Lane Ste 200
       Greenbelt, MD 20770

                                                   /s/
                                          Brendan A. Hurson
                                          Assistant Federal Public Defender
